t c summary opinion united_states tax_court richard g keene petitioner v commissioner of internal revenue respondent filed date docket no 7849-06s richard g keene pro_se mark miller and jennifer viken for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure the issues for decision are whether petitioner is entitled to claim dependency_exemptions for two minor children for taxable_year and whether petitioner is also entitled to claim child tax_credits with respect to those children for the year in issue background some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in tomah wisconsin petitioner and lynn w keene dr keene were previously married three children were born of the marriage a k b k and m k a judgment of divorce judgment was entered in the circuit_court family court branch monroe county wisconsin on date the judgment incorporated a marital settlement agreement previously entered in the circuit_court on date the marital settlement agreement provided that dr keene would have primary physical custody for all three children with petitioner having biweekly visitation consisting of 3-day the court uses initials when referring to minor children weekends the parties agree that dr keene was the custodial_parent of the minor children at issue during the taxable_year pursuant to the marital settlement agreement the judgment ordered that petitioner pay percent of his income to dr keene as child_support with respect to the issue of which parent would claim the child dependency_exemptions the judgment in pertinent part provides as follows section vii taxes a the petitioner richard keene shall have the right to claim the child a k as a dependent for federal and state_income_tax purposes provided that one or both parents fulfill the tax code requirements for claiming a dependency_exemption petitioner’s right to claim the child as a dependent is dependent upon him being current and in compliance with the support provisions of this agreement the petitioner shall alternate the right to claim m k as a dependent for federal and state_income_tax purposes provided that one or both parents fulfill the tax code requirements for claiming the dependency_exemption petitioner shall claim m k in even numbered years petitioner paid dollar_figure in child_support to dr keene in this total comports with the amount that petitioner was ordered to pay percent of income in the underlying judgment petitioner timely filed his federal_income_tax return claiming dependency_exemptions with respect to the minor children a k and m k and two child tax_credits petitioner attached to his federal_income_tax return a form_8332 release of claim to exemption for child of divorced or separated parents form which was not signed by dr keene the custodial_parent in the notice_of_deficiency respondent explained that he was disallowing petitioner’s claimed dependency_exemptions for a k and m k on the grounds that another taxpayer had also claimed the dependency_exemptions for them for the taxable_year accordingly respondent disallowed petitioner’s claimed exemptions and correspondingly disallowed petitioner’s claimed child tax_credits prior to the filing of his return petitioner attempted to have dr keene sign the form_8332 for taxable_year petitioner sent a copy of form_8332 to dr keene asking her to complete and sign it she allegedly refused to do so problems arose between petitioner and dr keene regarding the interpretation of some of the terms of the marital settlement agreement petitioner then filed a motion for remedial contempt in the circuit_court to enforce among the other provisions in the marital settlement agreement his entitlement to claim the dependency_exemptions with respect to a k and m k in those years in which petitioner was entitled to claim the exemptions by oral decision dated date which is reflected in the proceeding’s transcript the circuit_court held that petitioner was in compliance with his child_support_obligations as provided under the judgment and that he should be entitled to claim the dependency_exemption for a k for the taxable years in question petitioner believed that because the circuit_court made this ruling with respect to his entitlement to claim the exemption for a k in he accordingly should be entitled to claim both exemptions for taxable_year discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct 290_us_111 in pertinent part rule a provides the general_rule that the burden_of_proof shall be upon the taxpayer in certain circumstances however if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 shifts the burden_of_proof to the commissioner sec_7491 rule a petitioner did not argue that sec_7491 is applicable in this case nor did he establish that the burden_of_proof should shift to the respondent petitioner therefore bears the burden of proving that respondent’s determination in the notice_of_deficiency is erroneous see rule a welch v helvering supra pincite sec_151 allows deductions for personal exemptions including exemptions for dependents of the taxpayers see sec_151 sec_152 defines the term dependent in pertinent part to include a son or daughter of the taxpayer over half of whose support for the calendar_year was received from the taxpayer sec_152 carves out a special exception to the aforementioned in the case of parents who are divorced or separated simply put sec_152 provides that the parent having legal custody of the child a k a the custodial_parent at issue is entitled to claim the dependency_exemption deduction for that child unless the custodial_parent has validly executed a written release of his or her right to claim the deduction as the custodial_parent of record sec_152 and the parties agree and the record is clear that petitioner was not the custodial_parent of either a k or m k during the year in issue accordingly our only inquiry is whether dr keene validly executed a release of her right to claim the deduction as the custodial_parent of record petitioner argues his entitlement to the dependency_exemption deductions because the aforementioned judgment affords him the right to claim a k as a dependent so long as he is current in his child_support and health insurance obligations and gives him the right to claim m k in even years again so long as he is current in his child_support and health insurance obligations the record is silent as to any evidence contrary to the fact that during the year in issue petitioner was compliant with these obligations however although the judgment and the oral decision of the circuit_court provide that petitioner is entitled to claim dependency_exemptions in for a k and m k is it well settled that state courts by their decisions cannot determine issues of federal tax law see 327_us_280 114_tc_184 it therefore follows that irrespective of what is contained in the judgment as to petitioner’s right to claim dependency_exemptions for a k and m k the law is clear that a taxpayer is entitled to a dependency_exemption in the taxable_year if and only if he or she is in compliance with sec_152 petitioner argues that he was in compliance with sec_152 because although he could not get dr keene to relinquish her entitlement to claim the deductions by signing the form_8332 the judgment affords him an unequivocal right to claim the deductions irrespective of whether or not a form_8332 is signed he argues dr keene signed the judgment and in doing so unequivocally agreed to relinquish her right to claim the exemption at that time when a custodial_parent releases his or her right to claim a dependency_exemption for more than year the noncustodial_parent must attach the original release of claim to his tax_return for the immediate year and attach a copy of the release of claim to each succeeding return on which he claims the dependency_exemptions chamberlain v commissioner tcmemo_2007_178 failure to attach a valid form_8332 or an equivalent written declaration disqualifies a noncustodial taxpayer from claiming a dependency_exemption for his minor child miller v commissioner supra pincite sec_152 is clear it grants the dependency_exemption to a noncustodial_parent only when he attaches a valid form_8332 or its equivalent to a federal_income_tax return for the taxable_year in which he or she claims the exemption form_8332 requires a taxpayer to agree not to claim a dependency_exemption and to furnish the name of the child for whom exemption claims are released the years for which the claims are released the signature of the custodial_parent the social_security_number of the custodial_parent the date of the custodial parent’s signature and the name and the social_security_number of the parent claiming the exemption miller v commissioner supra pincite the parties agree that while petitioner did not attach a signed form_8332 to his federal_income_tax return for he did attach a copy of the sections of the marital settlement agreement pertaining to that parent who is entitled to claim the exemptions as well as the signature page petitioner argues that the combination of the custodial parent’s signature on the marital settlement agreement and the circuit court’s oral decision should qualify as an equivalent to form_8332 thus entitling him to the claimed dependency_exemptions to properly release a claim to a dependency_exemption deduction sec_152 requires a custodial_parent to sign a written declaration that contains an express and unqualified statement that the custodial_parent will not claim the dependency_exemption for that year bramante v commissioner tcmemo_2002_228 in this case the judgment specifies that petitioner would be entitled to claim the dependency_exemptions for a k only if he were in good standing with his child_support_obligations and for m k only in even years where he was also in good standing with his support obligations the marital settlement agreement signed in assent by the custodial_parent dr keene granted petitioner the right to claim the deductions if and only if he were compliant with his support obligations dr keene’s signature on the marital settlement agreement however does not necessarily comport that document with an unequivocal statement of relinquishment in boltinghouse v commissioner tcmemo_2003_134 the taxpayers also attached to their return a copy of a divorce agreement which was signed by both the custodial and noncustodial_parent the agreement in that case however unconditionally granted the noncustodial_parent the dependency_exemption the court held that the divorce agreement in boltinghouse v commissioner supra met all of the requirements of a written declaration under sec_152 because it conformed in substance to form_8332 unlike the divorce agreement in boltinghouse v commissioner supra the judgment at issue is conditional that is petitioner is entitled to claim the exemptions for a k and m k only if he is current in his child_support_obligations and with respect to m k only it is an even year this condition creates the question of whether or not petitioner would be entitled to claim the dependency_exemptions depending upon his compliance with his support obligations this condition suggests that petitioner’s compliance with his support obligations may change from year to year such that petitioner’s entitlement to the dependency_exemption for a k and m k in even years is subject_to change each year as such the order does not conform in substance to form_8332 because it fails to state with specificity the applicable tax_year or years for which petitioner is entitled to claim the exemptions therefore we find that the judgment does not constitute a written declaration under sec_152 with respect to the child tax_credits petitioner claimed for a k and m k for taxable_year sec_24 authorizes a child_tax_credit with respect to each qualifying_child of the taxpayer the term qualifying_child is defined in sec_24 a qualifying_child means an individual with respect to whom the taxpayer is allowed a deduction under sec_151 who has not attained the age of as of the close of the taxable_year and who bears a relationship to the taxpayer as prescribed by sec_32 sec_24 since petitioner was not allowed a deduction with respect to either a k or m k under sec_151 and sec_152 it follows that for the year in issue neither a k nor m k is a qualifying_child consequently irrespective of language in the judgment to the contrary petitioner is not entitled to claim a child_tax_credit for either a k or m k in finally petitioner asks us to disregard the foregoing legal analysis and respondent’s determination in the light of facts that show his ex-wife’s failure to comply with the provisions of the judgment while there is no doubt in our mind that dr keene failed to sign the form_8332 when requested to do so and that petitioner was in compliance with the terms of the judgment for taxable_year thus entitling him to enforce those provisions of the marital settlement agreement with respect to the entitlement for the dependency_exemption the tax_court is not a court of equity and we cannot intervene in matters beyond our jurisdiction scarangella v commissioner tcmemo_1969_13 affd per curiam 418_f2d_228 3d cir accordingly respondent’s determination in this matter is sustained decision will be entered for respondent
